DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moorman, U.S. 11,165,255.
Moorman discloses a data van (col. 8, lines 9-12; the user end of the system) to engage an interchangeable combination of diesel-powered components (diesel generator) and electric-powered (motor generator) components (col. 2, lines 5-27; col. 2, lines 63-67): a controller (col. 2, lines 22-27) executing a software module (col. 2, lines 43-47) to: receive an indication from a component (the plurality of generators) connected to the data van, and determine a type of the component (col. 1, lines 56-67) from the indication, the type associated with the component being one of the diesel-powered components or the electric-powered components (all facilities are electrically powered by a selected  diesel generator or motor generator); and switching components (col. 8, lines 16-21) associated with the datavan to switch between the diesel- powered components (diesel generator) and the electric-powered components (motor generator), upon determination of the type (generators are selected based on variable demands) of the component.
Moorman discloses multi-pump controls (col. 1, lines 48-56) in the data van to control a an electric pump in the interchangeable combination of the diesel-powered components and the electric-powered components.
Moorman discloses a pump operator station (col. 8, lines 9-12) comprised in the datavan to enable operator control of the interchangeable combination of the diesel-powered components (diesel generator) and the electric-powered (motor generator) components.

Claims 1, 2, 4-11, 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Headrick, U.S. 10,883,352.
Headrick discloses a hydraulic fracturing fleet (col. 7, lines 1-7) comprising: a datavan (fig 1, 22) to engage an interchangeable combination of diesel-powered components and electric-powered components (col. 5, lines 5-22): a controller (col. 3, line 65 —col. 4, line 8) executing a software module to: receive an indication from a component connected to the datavan, and determine a type of the component from the indication, the type associated with the component being one of the diesel- powered components (diesel generator) or the electric-powered (fig 2, 28) components; and switching components (col. 6, lines 4- 24; col. 7, lines 35-43) associated with the datavan to switch between the diesel- powered components and the electric- powered components, upon determination of the type of the component.
Headrick discloses multi-pump controls (col. 2, lines 30-38) in the datavan to control a diesel or an electric pump in the interchangeable combination of the diesel-powered components and the electric-powered components as noted above.
Headrick discloses electric and diesel blenders (col. 2, lines 30-38) in the interchangeable combination of the diesel- powered components and the electric-powered components, the electric and the diesel blenders associated with back-up counterpart blenders (col. 1, lines 44-48).
Headrick discloses a pump operator station (22) comprised in the datavanto enable operator control of the interchangeable combination of the diesel-powered components and the electric- powered components.
Headrick discloses a pump down station configured to operate with a second well (col. 3, lines 34-41) concurrently with the interchangeable combination of the diesel-powered components and the electric-powered components being in operation with a first well.
Headrick discloses a data network (col. 3, line 65 —col. 4, line 8) coupled to the datavanto: transmit on-site data associated with the hydraulic fracturing fleet to a remote station, and transmit remote data from the remote station to the datavan.
Headrick discloses waterproof covers (col. 7, line 54 —col. 8, line 6; electrical equipment inherently requires a degree of water proofing) provided in the datavanto safeguard the switching components of the datavan.
Headrick discloses a redundant diesel or electric power to power the datavan (col. 5, lines 5-22) from within the hydraulic fracturing fleet.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11 November 2022 have been fully considered but they are not persuasive.
Applicants argue the prior art of Moorman does not disclose receiving an indication from the type of component connected to the datavan.
The prior art datavan acknowledges and is in communication with the diesel and motor driven generators or components being power sources and switches among electrical power sources based on economic concerns.
Applicants argue the prior art of Headrick does not disclose receiving an indication from a component of the types that they are.
The prior art discloses the control system acknowledges is in communication with the types of electrical power sources and diesel driven components and includes switching devices to help cut cost.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Blake E. Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 November 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676